United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2813
                                   ___________

Diane M. Cossette,                       *
                                         *
            Appellant,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Minnesota Power & Light, an employer *
and business corporation in the State    *      [UNPUBLISHED]
of Minnesota; James R. Burton,           *
                                         *
            Appellees.                   *
                                    ___________

                         Submitted: May 7, 1998
                             Filed: May 13, 1998
                                  ___________

Before BOWMAN, Chief Judge, FAGG, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       Diane Cossette appeals from the District Court’s grant of summary judgment for
defendants on her claims filed under the Americans with Disabilities Act (ADA), 42
U.S.C. §§ 12101-12213 (1994), and dismissal of her state law claims. We dismiss for
lack of jurisdiction.

      Counts 1, 3, and 8 of Cossette’s amended complaint alleged ADA violations, and
the remaining counts asserted state law violations. Defendants moved for summary
judgment, and Cossette filed a cross-motion for summary judgment. Following a
hearing on the motions, the District Court issued an order and written judgment. Both
documents provided, "[d]efendants’ motion for summary judgment is granted as to
Counts 1 and 3 of [Cossette’s] complaint"; "[Cossette’s] motion for summary judgment
is denied"; and "[t]he Court declines to exercise supplemental jurisdiction over the
remainder of [her] complaint," dismissing it without prejudice. Cossette has appealed
from that judgment.

    As the District Court’s judgment did not dispose of Count 8, one of Cossette’s
ADA claims, the judgment appealed from was not a final judgment. See Otey v.
Marshall, 121 F.3d 1150, 1154 (8th Cir. 1997); Fed. R. Civ. P. 54(b); cf. 28 U.S.C.
§ 1292 (1994). Accordingly, we dismiss for lack of jurisdiction.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-